HILL, Judge.
In this highway condemnation action to secure land necessary to widen the Danville-Perryville Road (U S 150) only one question is presented as ground for reversal, that is the fixing by the jury of the “after” value of appellees’ land at $1700 less than the lowest “after” value testified to by any witness.
It will serve no useful purpose to detail facts and circumstances of this case as Commonwealth, Department of Highways v. Wynn, et al., Ky., 396 S.W.2d 798 (1965), disposes of this question. We quote from it as authority for reversing the judgment appealed from herein:
“The trouble is that the lowest estimate by any witness of the ‘after’ value was $4,400 more than that found by the verdict. The only assumption we can make is that the jury chose to put its own values on the property, ignoring the evidence.
“This defect in the verdict requires reversal of the judgment.”
See also Pierson v. Commonwealth, Ky., 350 S.W.2d 487 (1961); and Commonwealth, Department of Highways v. Cardinal Hill Nursery, Inc., Ky., 380 S.W.2d 249 (1964).
Wherefore the judgment appealed from is reversed with directions to sustain appellant’s motion for a new trial.